Judgment unanimously affirmed. Memorandum: Defendant argues that the People failed to prove defendant’s guilt beyond a reasonable doubt and that the court erred in failing to give the charge on alibi as requested. There was ample evidence to prove defendant’s guilt beyond a reasonable doubt. The court initially granted defendant’s request to charge the jury that the People had the burden of disproving the alibi beyond a reasonable doubt, but it neglected to charge as requested. Defendant waived this error, however, by failing to call it to the court’s attention and by stating that he had no objection to the charge as given (see, People v Whalen, 59 NY2d 273). (Appeal from judgment of Erie County Court, La Mendola, J.—criminal possession of forged instrument, second degree, and other charges.) Present—Boomer, J. P., Green, Pine, Lawton and Davis, JJ.